Citation Nr: 0316934	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability with disfigurement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from August 1974 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This matter was previously before the Board in June 2000, at 
which time it was remanded to the RO for additional 
development.  The requested development having been 
accomplished, the case has been returned to the Board for 
consideration.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  While the veteran is currently diagnosed with grade four, 
acromioclavicular (AC) separation, right shoulder, there is 
no competent evidence to show that such condition was 
incurred or aggravated by military service.

3.  The medical evidence of record indicates that the veteran 
does not currently have a diagnosed left shoulder disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002).

2.  The criteria for service connection for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, Board remand, and 
various correspondence from the RO (in particular, a December 
2002 letter from the RO), the appellant has been notified of 
the law and regulations governing entitlement to the benefit 
he seeks, the evidence which would substantiate his claim, 
respective responsibilities for obtaining information and 
evidence, and the evidence which has been considered in 
connection with his appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2001).  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claims and he has been 
provided ample opportunity to submit information and 
evidence.  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing.  

Additionally, copies of the veteran's service medical and 
personnel records as well as his VA and private treatment 
records have been associated with the claims file.  Neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Morover, a January 2003 
statement from the veteran reflects that he has no further 
evidence or information to submit in regards to his appeal.

It is further noted that the VCAA mandates that the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d), 38 C.F.R. § 3.159(c)(4)).  The Board acknowledges 
that a VA examination and opinion have not been obtained in 
the present case.  However, the Board finds that such 
examination and opinion are not necessary to make a decision 
in this claim.  The claims file includes the veteran's 
service medical records, to include copies of enlistment, 
periodic, and separation examination reports, as well as 
copies of his postservice treatment records.  Significantly, 
these records are silent with respect to complaints of or 
treatment for his right shoulder until more than 18 years 
after his discharge from active duty and they are entirely 
silent with respect to any left shoulder complaints.  These 
records do not otherwise link the veteran's bilateral 
shoulder claims to his period of active duty.  Under such 
circumstances any medical etiology opinion would be purely 
speculative.  Accordingly, the current medical evidence is 
sufficient to decide the claim and action to obtain a VA 
examination and etiology opinion is therefore not necessary.  
38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for a bilateral shoulder disorder.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Review of the veteran's claims file reflects that his service 
medical records are silent with respect to complaints of or 
treatment for impairment of either shoulder.  Moreover, his 
periodic medical examinations, to include his January 1978 
report of ETS (expiration of term of service) examination, 
show that he reported no history of painful or "trick" 
shoulder or elbow.  Similarly, these examination reports note 
that his upper extremities were normal upon clinical 
evaluation.  

In this regard, it is noted that the veteran claims that he 
injured his shoulders as a result of a physical altercation 
in which he was involved with a military policeman in October 
1976.  He states that this incident is documented in his Fort 
Carson trial papers.  Specifically, he reports that he was 
struck repeatedly with a billy-club during this altercation.  
However, review of the veteran's service personnel records 
reflect that he was court-martialed for shoplifting, 
assaulting a military policeman, and resisting apprehension 
and that, although a night-stick was used to restrain him, it 
was held against his legs to prevent him from kicking a 
military policeman.  Significantly, these records do not show 
that the veteran was struck in the area of his shoulders and 
they do not document any complaints referable to shoulder 
injuries.  

Postservice private and VA treatment records are silent with 
respect to complaints of or treatment for the veteran's 
shoulders until January 1997, when he was treated for a right 
rotator cuff injury.  A February 1997 treatment report notes 
that the veteran sustained a right AC separation during an 
altercation with police in September 1996.  VA 
hospitalization records show that, in April 1997, the veteran 
was admitted for right shoulder heterotopic ossification.  
These records note that the veteran sustained a grade 4 AC 
separation in August 1996.  

The veteran's postservice treatment records are silent with 
respect to complaints of or treatment for left shoulder 
impairment.  

After reviewing the evidence of record, the Board concludes 
that the evidence does not support a finding of entitlement 
to service connection for a right shoulder disorder because 
there is no evidence to suggest that the veteran sustained a 
right shoulder injury during his period of active duty or 
until over 18 years after separation.  

Similarly, the Board concludes that the evidence does not 
support a finding of entitlement to service connection for a 
left shoulder disorder because there is no evidence that such 
disability currently exists or that it existed at any time in 
the past.  Service connection for a left shoulder disability 
cannot be granted because there is no identifiable left 
shoulder disability.  See also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  

The veteran has expressed his belief that a bilateral 
shoulder disability exists and that such disability is a 
result of an injury sustained during his period of military 
service.  However, it is now well-settled that as a layperson 
without medical training he is not competent to render an 
opinion concerning medical matters such as diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App.  492, 494-
95 (1992); see also 38 C.F.R. § 3.159 (2001).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a bilateral shoulder disability with 
disfigurement is denied.



		
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

